DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 9-20 are rejected under 35 U.S.C. 103 as obvious over JP 2009/097133 to Kimura in view of US Pub. No. 2010/0035500 to Kimura (herein referred to as “Kimura II”).
Regarding claims 1, 3, 5, 6, and 9-20, Kimura teaches an elastic material comprising a nonwoven fabric produced by heating and crimping a fiber web with high temperature steam, which comprises a conjugate fiber having a phase structure formed with plural resins of different heat shrinkage factors (Kimura, Abstract).  Kimura teaches that the conjugate fiber of the elastic material is oriented almost in parallel to the plane direction and almost uniformly crimped in the thickness direction with 20-200 µm average radius of curvature, and has ≥ 40 N/50 mm breaking strength of at least one direction in the plane direction (Id., Abstract, paragraph 0014).  Kimura teaches that the basis weight of the nonwoven fabric is more preferably 30 to 200 g/m2 (Id., paragraph 0051).  
Kimura teaches using the stretchable material as a bandage (Kimura, paragraph 0084).  Kimura teaches entangling the fibers by water spraying (Id., paragraph 0064).  Kimura does not appear to teach localizing the fibers as claimed.  
Kimura II teaches a similar stretchable nonwoven fabric suitable for a tape such as a bandage, comprising a conjugated fiber comprising a plurality of resins, the fibers having an average curvature radius of fiber crimp of 20 to 200 µm (Kimura II, Abstract). Kimura II teaches that the basis weight of the nonwoven fabric can be in the range of about 10 to 300 g/m2, more preferably about 30 to 200 g/m2 (Id., paragraph 0070). Kimura II teaches forming a web by a process including a carding process (Id., paragraph 0086).  Kimura II teaches that in order to prevent the potential crimping fibers from scattering in the step for heating the web to crimp, a step for entangling the fibers in an area of the fiber web loosely with each other is preferably 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven fabric of Kimura, wherein the fibers are loosely entangled by applying low-pressure water to form a plurality of low-density and high-density portions followed by entangling with a higher pressure water, as taught by Kimura II, motivated by the desire of forming a conventional nonwoven fabric to prevent the potential crimping fibers from scattering, and such that less fiber-fiber contacts do not prevent the fibers from moving freely, which is advantageous to an excellent crimp development.
The prior art combination does not appear to specifically teach the fabric satisfying the claimed formulas, as set forth in claims 1 and 9, and the claimed stress σ80.  However, as set forth in Applicants’ specification at page 6, “Stress-strain characteristics before a rate of change in stress largely changes (in a lower stress region) is mainly based on elastic deformation of a non-woven fabric, and the stress-strain characteristics after the rate of change in stress greatly changes (in a higher stress region) is mainly based on plastic deformation of the non-woven 
Applicants’ specification at Example 1 recites a carding method using PN-780 composite staple fibers, wherein the carded web was transferred to a belt conveyor formed of resin having 76 mesh and a width of 500 mm, and wherein water is injected from nozzles having orifices having a diameter of 0.1 mm are aligned at intervals of 0.6 mm in the width direction to intermingle the fibers (see Applicants’ specification at pages 31-33).  Applicants’ specification teaches that the entangling step includes spraying water in two stages for each of the front and back sides at a jet pressure greater than or equal to 2 MPa and then at 4 MPa (Id.).  Applicants’ specification further teaches that water is ejected at 0.4 MPa toward the web from a device having a nozzle of 0.3 mm in diameter arranged at 2 mm pitch in the width direction, heat treatment is performed at a speed of 10 m/min, and accordingly coiled crimps of the potential crimped fiber are generated and the fibers are intermingled to thereby produce a non-woven fabric (Id.).
As set forth in Kimura, a crimpable composite fiber (“PN-780”) was carded to form a carded web, and transferred to a belt conveyor with a resin endless belt having 76 mesh and a width of 500 mm, the web made wet in advance with a small quantity of water, and thereafter water was injected from nozzles to intermingle fibers by using a nozzle in which orifices with a 
Therefore, since the prior art combination teaches a substantially similar or identical manner of producing a stretchable nonwoven material, including using the same composite fiber (PN-780), to result in a substantially similar or identical stretchable nonwoven material, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition, and formed by a substantially similar or identical manner, as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Additionally, the totality of the process limitations are interpreted as product by process limitations.  For example, since the claim appears to require entangling subsequent to localizing, wherein entangling appears to require entangling by water jets as does localizing, it is unclear In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding the claimed breaking strength for the machine direction and orthogonal to the machine direction, the prior art combination teaches a breaking strength in the machine direction in at least one direction, such as both the length and width direction, of 20 N/50 mm or more, such as 83.2 N/50 mm or 81.1 N/50 mm in the machine direction and 42.6 N/50 mm or 47.6 N/50 mm in the width direction (see additionally Kimura, paragraphs 0051, 0052, Table 1).  Additionally, Kimura teaches that if the fiber length is too short, it becomes difficult to secure strength (Id., paragraph 0032), and that when a crimp has an excessively small average radius, it also becomes difficult to ensure the web 
Alternatively, Kimura establishes that different uses of the nonwoven fabric may require different properties, such as both the MD and CD having a level of physical properties suitable for use as a telescopic member for disposable diapers (Kimura, paragraphs 0109, 0110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven fabric of the prior art combination, wherein the nonwoven fabric has a breaking strength in the MD and CD, such as within the claimed range, as taught by Kimura, motivated by the desire of forming a conventional nonwoven fabric having the desired physical properties suitable for the intended application.
Regarding claims 3, 10-12, and 15, as shown in Table 1, the prior art combination teaches a non-woven fabric having a mass per unit area of 123.2 g/m2, a breaking strength in the machine direction of 83.2 N/50 mm, and breaking strength in the width direction of 42.6 N/50 mm (see additionally Kimura, paragraphs 0051, 0052).
Regarding claim 6, the prior art combination teaches using the stretchable material as a bandage (Kimura, paragraph 0084).

Regarding claim 14, the prior art combination teaches that the material may have a recovery rate (50% elongation recovery rate) of at least 70% (Kimura, paragraph 0055). 
Regarding claim 16, the prior art combination teaches that the bulk density of the nonwoven fabric can be selected from the range of about 0.01 to 0.5 g/cm3 (Kimura, paragraph 0049).  
Regarding claim 17, the prior art combination teaches that the air permeable of the material is not less than 0.1 cm3/cm2·sec, and more preferably about 10 to 200 cm3/cm2·sec (Kimura, paragraph 0061).
Alternatively, regarding the aforementioned properties, since the prior art combination teaches a substantially similar or identical manner of producing a stretchable nonwoven material, including using the same composite fiber (PN-780) and having a basis weight within the claimed range, to result in a substantially similar or identical stretchable nonwoven material, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition, and formed by a substantially similar or identical manner, as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 18 and 19, the prior art combination teaches that the cross-sectional shape may be a hollow cross section, wherein the conjugate fiber may have a core-sheath type structure, the core portion comprising a moist adhesive resin, and having a thermal shrinkage difference with the sheath (Kimura, paragraphs 0028-0030, 0041).  The prior art combination 
Regarding claim 20, Kimura teaches that the average length of the fiber can be about 10 to 100 mm (Kimura, paragraph 0032). 

Claims 1, 3, 5, 6, and 9-20 are rejected under 35 U.S.C. 103 as obvious over JP 2009/097133 to Kimura in view of US Pub. No. 2010/0035500 to Kimura (herein referred to as “Kimura II”) and US Pub. No. 2008/0261476 to Strandqvist.
Regarding claims 1, 3, 5, 6, and 9-20, the teachings of the prior art set forth above are incorporated here. Additionally, Strandqvist teaches a nonwoven material produced by hydroentangling of a substrate web including at least one layer of fibers (Strandqvist, Abstract).  Strandqvist teaches that the nonwoven material can comprise synthetic fibers such as multicomponent fibers (Id., paragraph 0059). Strandqvist teaches that bonding can take place in a pre-hydroentangling stage preceding the hydroentangling of the invention, as the substrate web must hold together sufficiently well to enable it to be moved to the hydroentangling stage on a carrier device (Id., paragraphs 0032, 0033).  
Kimura teaches producing a conjugated fiber web by carding, entangling the fibers with water jets and developing crimp in the fibers by spraying with water vapor.  Kimura II similarly teaches using a side-by-side conjugated staple fiber (“PN-780”), producing a web by carding, loosely entangling the fibers to prevent the potential crimping fibers from scattering in the step before the heating step, and developing crimp in the fibers by spraying with water vapor.  Additionally, Strandqvist establishes that loosely entangling or pre-hydroentangling the fibers, as recited in Kimura II, is predictably beneficial when accompanied by hydroentangling, as recited 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven fabric of Kimura, wherein the fibers are loosely entangled by applying low-pressure water to form a plurality of low-density and high-density portions, as taught by Kimura II, motivated by the desire of forming a conventional nonwoven fabric such that less fiber-fiber contacts do not prevent the fibers from moving freely, which is advantageous to an excellent crimp development, and as Strandqvist establishes that pre-hydroentangling was known in the art to predictably provide that the fabric holds together well to enable it to be moved to the hydroentangling stage on a carrier device.

 Response to Arguments
Applicants’ arguments filed January 5, 2022, have been fully considered but they are not persuasive.  Applicants argue that when the localization step is conducted, it provides a different structure/property to the fabric compared to when the localization step is not conducted, and therefore the combination of the disclosures would not have been obvious.  Examiner respectfully disagrees.  The prior art references, each of which refer to overlapping inventorship and Assignee, each teach similar stretchable nonwoven fabrics, using similar fibers, producing a similar web by carding, and developing a similar crimp in the fibers by similarly spraying with water vapor.  Additionally, Kimura II establishes the predictable and known advantages of entangling the fibers in an area of the fiber web loosely with each other before the heating step.  Therefore, the prior art combination establishes that the localization step was known, and the 
Applicants argue that Example 1 of the present specification has become a Comparative Example not according to the claimed invention, whereas Example 2 is according to the claimed invention.  Applicants argue that comparing Example 2 and Example 1, the breaking strength, and formula value are within the claimed ranges and the strain variation is 1.6, whereas the results in Example 1 show CD breaking strength and formula value are not within the claimed ranges and strain variation is 1.6.  Therefore, Applicants argue that the prior art does not describe any fabric which specifies the claimed formula and breaking strength as claimed, and that the effect of the strain variation cannot be expected from the references.
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Preliminarily, as noted by Applicants, although Examples 1 and 2 shown at Table 1 are both embodiments supported by the disclosure, only Example 2 is within the scope of the claimed invention. Additionally, Example 2, as recited at page 33 of Applicants’ specification, appears to be the same non-woven fabric prepared in the same manner as Example 1, except using a different mass per unit area.
 Regarding the claimed breaking strength in the MD and CD, the prior art combination teaches a breaking strength in the machine direction in at least one direction, such as both the length and width direction, of 20 N/50 mm or more, such as 83.2 N/50 mm or 81.1 N/50 mm in the machine direction and 42.6 N/50 mm or 47.6 N/50 mm in the width direction.  Additionally, as set forth in the rejection above, the prior art combination teaches a substantially similar or identical manner of producing a stretchable nonwoven material, including using the same composite fiber (PN-780) and having a basis weight within the claimed range, to result in a 
Applicants argue that the fabric in Example 1 of Kimura is produced by a different method and does not satisfy the relation, and using the method of Kimura II would not have been obvious, as the claimed method provides an advantageous result which cannot be foreseen based on the disclosures of the cited references.  Examiner respectfully disagrees.  As set forth above, Kimura alone is not relied on to render obvious the claimed invention.  Kimura II establishes a process for entangling the fibers by applying or spraying a low-pressure water to the web to restrain the move of the fibers, forming a plurality of low-density and a plurality of high-density portions, wherein the fibers in an area of the high-density portion are loosely entangled with each other to prevent the fiber from scattering by spraying with a high-temperature and high-pressure water vapor in the next step, and wherein less fiber-fiber contacts do not prevent the fibers from moving freely, which is advantageous to an excellent crimp development.  Therefore, the prior art establishes the inclusion of a process step absent from the Kimura, including the predictable advantages of the process step.  Applicants do not provide a basis for why the process step of Kimura II would not have been obvious to one of ordinary skill.
Applicants argue that Kimura does not describe the claimed localization of fibers and the combination with the process of Kimura II would not have been obvious, as the claimed process 
Applicants argue that the combined method only exists in the mind of the Examiner.  Examiner respectfully disagrees.  As established by the prior art references, Kimura teaches each of the process limitations except for the claimed localization step, which is established by Kimura II.
Applicants argue that the Examiner has essentially asked to compare properties of a product produced by the claimed method to properties of a product produced by the claimed method, as the combined method is allegedly the claimed method, which is completely improper.  Examiner respectfully disagrees.  The rejection is an obviousness rejection based on 35 U.S.C. 103, and not an anticipation rejection based on 35 U.S.C. 102.  Applicants appear fixated on only the localization step and the “advantageous and different” properties resulting from the localization step, wherein the properties appear to be satisfying the claimed formula and strain variation.  

Regarding the formula, as set forth previously, the specific formula and values recited by Applicants in the specification and the claims is not a formula ordinarily known in the art, but is used by Applicants to show values and properties of the claimed invention.  Therefore, it would not be reasonable for one of ordinary skill to expect that the claimed formula would be expressly recited by the prior art.  However, simply because the formula was not previously recited to show values of a specific property does not necessarily entail that the property does not exist.  Applicants have not established that the invention rendered obvious by the combined teachings of the prior art would necessarily comprise properties outside the scope of the claimed invention.
Regarding the Declaration establishing unexpected properties, as set forth previously, the Declaration applies to previously submitted claims which are different from the currently claimed invention.  Additionally, the rejection is based on the combined teachings of the prior art which render obvious the claimed structure and composition, whereas the Declaration only recites differences between the previously claimed invention and the Kimura reference.
As set forth previously, strain variation is not claimed.  Therefore, Applicants’ arguments directed to the strain variation is not commensurate in scope with the claimed invention. Additionally, although strain variation was measured for two examples, it is unclear what 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/Primary Examiner, Art Unit 1786